          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 1 of 21



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK


Petersen Energía Inversora, S.A.U. and Petersen
Energía, S.A.U.,
                                        Plaintiffs
                                                     No. 15 Civ. 02739 (LAP)
                    -against-

Argentine Republic and YPF S.A.,
                                      Defendants




  ANSWER AND DEFENSES OF YPF S.A. TO PETERSEN ENERGÍA INVERSORA, S.A.U.
               AND PETERSEN ENERGÍA, S.A.U.’S COMPLAINT
           Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 2 of 21



                 Defendant YPF S.A. (hereafter, “YPF”) hereby answers the Complaint filed by

Petersen Energía Inversora, S.A.U. and Petersen Energía, S.A.U. (collectively, “Plaintiffs” or

“Petersen”), on April 8, 2015 (ECF No. 1) (the “Complaint”), and asserts its affirmative and

other defenses. Except as otherwise expressly set forth below, YPF denies each and every

allegation contained in the Complaint, including, without limitation, the Table of Contents,

headings, sub-headings, footnotes and non-numbered paragraphs contained in the Complaint.

Unless otherwise stated, YPF uses the defined terms and phrases set forth in the Complaint. In

doing so, however, YPF does not admit that the definitions set forth in the Complaint are proper.

                 YPF answers only as to allegations directed at YPF. YPF states that no response

is required to the allegations regarding persons or entities other than YPF pursuant to Fed. R.

Civ. P. 8(b)(1)(B). To the extent that a response is required to such allegations, YPF states that it

is without knowledge or information sufficient to form a belief as to the truth of the allegations

regarding persons or entities other than YPF.

                 YPF states that no response is required to allegations related to the Seventh and

Eighth Causes of Action, which were dismissed pursuant to the Court’s Opinion and Order dated

September 9, 2016 (ECF No. 63) (the “Order”).

                 Subject to the foregoing, YPF states as follows:

                 YPF denies the allegations in the introductory material in the unnumbered

Paragraph on page 1 of the Complaint, except admits that Petersen purports to describe the

nature of this action and the claims set forth in the Complaint.


      1.         YPF denies the allegations in numbered Paragraph 1 of the Complaint, except

admits that Plaintiffs purport to bring a civil action against YPF to challenge YPF’s actions in

connection with Argentina’s expropriation of 51% of Class D shares of YPF. YPF also admits

that it is a publicly traded company, that it is registered with the SEC, that it trades on the NYSE

and that YPF’s ADSs are held by The Bank of New York Mellon as depositary. To the extent

numbered Paragraph 1 states conclusions or characterizations of law, no response is required.

Similarly, allegations in numbered Paragraph 1 of the Complaint not directed at YPF do not

require a response, and to the extent a response is required, YPF states that it is without

knowledge or information sufficient to form a belief as to the truth of the allegations directed at

other parties.



                                                  2
           Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 3 of 21



      2.         YPF denies the allegations in numbered Paragraph 2 of the Complaint, except

admits that Argentina initiated an IPO of Class D shares of YPF in 1993 and that those shares

were registered with the SEC and listed on the NYSE. YPF respectfully refers the Court to

YPF’s U.S. IPO Prospectus and bylaws for a full and complete reading of their content. To the

extent numbered Paragraph 2 states conclusions or characterizations of law, no response is

required. Similarly, allegations in numbered Paragraph 2 of the Complaint not directed at YPF

do not require a response, and to the extent a response is required, YPF states that it is without

knowledge or information sufficient to form a belief as to the truth of the allegations directed at

other parties.


      3.         YPF denies the allegations in numbered Paragraph 3 of the Complaint, except

admits that Argentina expropriated 51% of Class D shares of YPF and that Deputy Economy

Minister Axel Kicillof was appointed vice-intervenor of YPF on April 16, 2012.                 YPF

respectfully refers the Court to the U.S. IPO Prospectus and YPF’s bylaws for a full and

complete reading of their content.           To the extent Paragraph 3 states conclusions or

characterizations of law, no response is required. Similarly, allegations in numbered Paragraph 3

of the Complaint not directed at YPF do not require a response, and to the extent a response is

required, YPF states that it is without knowledge or information sufficient to form a belief as to

the truth of the allegations directed at other parties.


      4.         YPF denies the allegations in numbered Paragraph 4 of the Complaint, except

respectfully refers the Court to YPF’s SEC filings for a full and complete reading of their

content. YPF further admits that Petersen is a former YPF shareholder. To the extent Paragraph

4 states conclusions or characterizations of law, no response is required. Similarly, allegations in

numbered Paragraph 4 of the Complaint not directed at YPF do not require a response, and to the

extent a response is required, YPF states that it is without knowledge or information sufficient to

form a belief as to the truth of the allegations directed at other parties.


      5.         YPF denies the allegations in numbered Paragraph 5 of the Complaint. To the

extent Paragraph 5 of the Complaint states conclusions or characterizations of law, no response

is required. Similarly, allegations in numbered Paragraph 5 of the Complaint not directed at YPF

do not require a response, and to the extent a response is required, YPF states that it is without




                                                   3
            Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 4 of 21



knowledge or information sufficient to form a belief as to the truth of the allegations directed at

other parties.


      6.         YPF denies the allegations in numbered Paragraph 6 of the Complaint, except

admits that Plaintiffs are Petersen Energía Inversora, S.A.U. and Petersen Energía, S.A.U., that

Petersen acquired YPF shares in 2008 through a series of loan agreements and that in 2012

creditors foreclosed on Petersen’s YPF shares.          YPF further states that the relevant loan

agreements contained an arrangement by which Petersen secured for itself the benefit of being

able to service the interest and principal on its loans by causing YPF to make dividend payments

associated with the acquired stock. YPF respectfully directs the Court to the relevant loan

agreements for a full and complete reading of their content. To the extent Paragraph 6 of the

Complaint states conclusions or characterizations of law, no response is required. Similarly,

allegations in numbered Paragraph 6 of the Complaint not directed at YPF do not require a

response, and to the extent a response is required, YPF states that it is without knowledge or

information sufficient to form a belief as to the truth of the allegations directed at other parties.


      7.         YPF denies the allegations in numbered Paragraph 7 of the Complaint, except

admits that Argentina is a foreign state, that Argentina is a defendant in this action, that it

initiated an IPO in 1993 and that it remained a YPF Class A shareholder after the 1993 IPO. To

the extent numbered paragraph 7 of the Complaint states conclusions or characterizations of law,

no response is required. Similarly, allegations in numbered Paragraph 7 of the Complaint not

directed at YPF do not require a response, and to the extent a response is required, YPF states

that it is without knowledge or information sufficient to form a belief as to the truth of the

allegations directed at other parties.


      8.         YPF denies the allegations in numbered Paragraph 8 of the Complaint, except

admits that YPF is a publicly held company organized under the laws of Argentina, that YPF

was state-owned prior to 1993, that Argentina initiated an IPO in 1993, that YPF shares trade on

the NYSE and that Argentina currently owns a majority stake in YPF. To the extent numbered

Paragraph 8 of the Complaint states conclusions or characterizations of law, no response is

required.




                                                   4
           Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 5 of 21



      9.         Because numbered Paragraph 9 of the Complaint only states conclusions or

characterizations of law, no response is required. To the extent a response is required, YPF

denies the allegations in Paragraph 9.


    10.          Because numbered Paragraph 10 of the Complaint only states conclusions or

characterizations of law, no response is required. To the extent a response is required, YPF

denies the allegations in Paragraph 10.


    11.          YPF denies the allegations in numbered Paragraph 11 of the Complaint, except

admits that YPF was a state-owned enterprise until 1993. YPF respectfully refers the Court to

YPF’s U.S. IPO Prospectus for a full and complete reading of its content. To the extent

numbered Paragraph 11 states conclusions or characterizations of law, no response is required.

Similarly, allegations in numbered Paragraph 11 of the Complaint not directed at YPF do not

require a response, and to the extent a response is required, YPF states that it is without

knowledge or information sufficient to form a belief as to the truth of the allegations directed at

other parties.


    12.          YPF denies the allegations in numbered Paragraph 12 of the Complaint, except

admits that in 1993 Argentina launched an IPO of YPF’s Class D shares. YPF respectfully refers

the Court to YPF’s U.S. IPO Prospectus for a full and complete reading of its content. Similarly,

allegations in numbered Paragraph 12 of the Complaint not directed at YPF do not require a

response, and to the extent a response is required, YPF states that it is without knowledge or

information sufficient to form a belief as to the truth of the allegations directed at other parties.


    13.          YPF denies the allegations in numbered Paragraph 13 of the Complaint, except

admits that Argentina launched an IPO of YPF’s Class D shares on June 24, 1993, and that

YPF’s ADSs were listed on the NYSE. YPF respectfully refers the Court to YPF’s U.S. IPO

Prospectus for a full and complete reading of its content. To the extent numbered Paragraph 13

states conclusions or characterizations of law, no response is required. To the extent a response

is required, YPF denies the allegations in Paragraph 13.


    14.          YPF denies the allegations in numbered Paragraph 14 of the Complaint, except

admits that YPF’s ADRs are issued by The Bank of New York Mellon, a New York banking

corporation, pursuant to a Deposit Agreement governed by New York law and that YPF’s ADSs


                                                   5
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 6 of 21



are held by The Bank of New York Mellon as depositary. YPF respectfully refers the Court to

YPF’s SEC Registration Statement for a full and complete reading of its content. To the extent

numbered Paragraph 14 states conclusions or characterizations of law, no response is required.

Additionally, allegations in this Paragraph not related to YPF do not require a response, and to

the extent a response is required, YPF states that it is without knowledge or information

sufficient to form a belief as to the truth of the allegations directed at other parties.


    15.         YPF denies the allegations in numbered Paragraph 15, except respectfully refers

the Court to YPF’s U.S. IPO Prospectus for a full and complete reading of its content. To the

extent numbered Paragraph 15 states conclusions or characterizations of law, no response is

required. Additionally, allegations in this Paragraph not directed at YPF do not require a

response, and to the extent a response is required, YPF states that it is without knowledge or

information sufficient to form a belief as to the truth of the allegations directed at other parties.


    16.         YPF denies the allegations in numbered Paragraph 16 of the Complaint, except

admits that YPF’s bylaws were amended in 1993. YPF respectfully refers the Court to its

bylaws for a full and complete reading of their content. To the extent numbered Paragraph 16

states conclusions or characterizations of law, no response is required. Additionally, allegations

in this Paragraph not directed at YPF do not require a response, and to the extent a response is

required, YPF states that it is without knowledge or information sufficient to form a belief as to

the truth of the allegations directed at other parties.


    17.         YPF denies the allegations in numbered Paragraph 17 of the Complaint, except

admits that Petersen purchased Class D shares of YPF through a public tender offer. YPF

respectfully refers the Court to its bylaws for a full and complete reading of their content. To the

extent numbered Paragraph 17 states conclusions or characterizations of law, no response is

required. To the extent a response is required, YPF denies the allegations in Paragraph 17.


    18.         YPF denies the allegations in numbered Paragraph 18 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent numbered Paragraph 18 states conclusions or characterizations of law, no response is

required. To the extent a response is required, YPF denies the allegations in Paragraph 18.

Additionally, allegations in this Paragraph not directed at YPF do not require a response, and to



                                                   6
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 7 of 21



the extent a response is required, YPF states that it is without knowledge or information

sufficient to form a belief as to the truth of the allegations directed at other parties.


    19.         YPF denies the allegations in numbered Paragraph 19 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent numbered Paragraph 19 states conclusions or characterizations of law, no response is

required. To the extent a response is required, YPF denies the allegations in Paragraph 19.


    20.         YPF denies the allegations in numbered Paragraph 20 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent numbered Paragraph 20 states conclusions or characterizations of law, no response is

required. To the extent a response is required, YPF denies the allegations in Paragraph 20.


    21.         YPF denies the allegations in numbered Paragraph 21 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent numbered Paragraph 21 states conclusions or characterizations of law, no response is

required. To the extent a response is required, YPF denies the allegations in Paragraph 21.


    22.         YPF denies the allegations in numbered Paragraph 22, except respectfully refers

the Court to YPF’s bylaws for a full and complete reading of their content. To the extent

numbered Paragraph 22 states conclusions or characterizations of law, no response is required.

To the extent a response is required, YPF denies the allegations in Paragraph 22.


    23.         YPF denies the allegations in numbered Paragraph 23, except respectfully refers

the Court to YPF’s bylaws for a full and complete reading of their content. To the extent

numbered Paragraph 23 states conclusions or characterizations of law, no response is required.

To the extent a response is required, YPF denies the allegations in Paragraph 23.


    24.         YPF denies the allegations in numbered Paragraph 24 of the Complaint, except

respectfully refers the Court to YPF’s bylaws and U.S. IPO Prospectus for a full and complete

reading of their content.       To the extent numbered Paragraph 24 states conclusions or

characterizations of law, no response is required. To the extent a response is required, YPF

denies the allegations in Paragraph 24. Additionally, allegations in this Paragraph not directed at

YPF do not require a response, and to the extent a response is required, YPF states that it is



                                                   7
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 8 of 21



without knowledge or information sufficient to form a belief as to the truth of the allegations

directed at other parties.


    25.         YPF denies the allegations in numbered paragraph 25 of the Complaint, except

admits that YPF has incorporated its bylaws in its SEC Form 20-F and respectfully refers the

Court to said form for a full and complete reading of its content. YPF further admits that it has

filed its Form 20-F in accordance with SEC regulations. To the extent numbered Paragraph 25

states conclusions or characterizations of law, no response is required. To the extent a response

is required, YPF denies the allegations in Paragraph 25.               Additionally, allegations in this

Paragraph not directed at YPF do not require a response, and to the extent a response is required,

YPF states that it is without knowledge or information sufficient to form a belief as to the truth

of the allegations directed at other parties.


    26.         YPF denies the allegations in numbered Paragraph 26 of the Complaint, except

admits that Argentina remained a YPF Class A shareholder after 1993. YPF respectfully refers

the Court to YPF’s bylaws for a full and complete reading of their content. To the extent

numbered Paragraph 26 states conclusions or characterizations of law, no response is required.

To the extent a response is required, YPF denies the allegations in Paragraph 26. Additionally,

allegations in this Paragraph not directed at YPF do not require a response, and to the extent a

response is required, YPF states that it is without knowledge or information sufficient to form a

belief as to the truth of the allegations directed at other parties.


    27.         YPF states that it is without knowledge or information sufficient to form a belief

as to the truth of the allegations directed at other parties.


    28.         YPF denies the allegations in numbered Paragraph 28 of the Complaint, except

admits that between 2008 and 2011 Petersen purchased Class D shares of YPF and that Petersen

initiated a public offering as a YPF shareholder. To the extent numbered Paragraph 28 states

conclusions or characterizations of law, no response is required. Additionally, allegations in this

Paragraph not directed at YPF do not require a response, and to the extent a response is required,

YPF states that it is without knowledge or information sufficient to form a belief as to the truth

of the allegations directed at other parties.




                                                    8
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 9 of 21



    29.         YPF denies the allegations in numbered Paragraph 29 of the Complaint. To the

extent it states conclusions or characterizations of law, no response is required. To the extent a

response is required, YPF denies the allegations in Paragraph 29.


    30.         YPF denies knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 30, except admits that between 2008 and 2011 Petersen purchased

Class D shares of YPF. YPF further states that, pursuant to a private agreement between them,

Repsol and Petersen as majority shareholders caused (1) YPF to distribute dividends twice per

year consisting of the vast majority of YPF’s profit in order for Petersen to be able to pay its debt

and interest obligations to Repsol and (2) YPF to declare an “extraordinary dividend” of

$850,000,000 in order for Petersen to be able to pay its debt and interest obligations to Repsol.

YPF respectfully refers the Court to any such relevant agreements for a full and complete

reading of their content. YPF respectfully refers the Court to YPF’s Form 20-F for a full and

complete reading of its content. To the extent it states conclusions or characterizations of law,

no response is required. To the extent a response is required, YPF denies the allegations in

Paragraph 30.


    31.         YPF denies the allegations in numbered Paragraph 31, except admits that,

pursuant to a private agreement between Repsol and Petersen, YPF made dividend payments

between 2008 and 2012. YPF respectfully refers the Court to YPF’s Shareholder’s Agreement

for a full and complete reading of its content. To the extent Paragraph 31 states conclusions or

characterizations of law, no response is required. To the extent a response is required, YPF

denies the allegations in Paragraph 31. Additionally, allegations in this Paragraph not directed at

YPF do not require a response, and to the extent a response is required, YPF states that it is

without knowledge or information sufficient to form a belief as to the truth of the allegations

directed at other parties.


    32.         YPF denies the allegations in Paragraph 32, except admits that Argentina

expropriated 51% of YPF’s shares in 2012. To the extent Paragraph 32 states conclusions or

characterizations of law, no response is required. To the extent a response is required, YPF

denies the allegations in Paragraph 32. Additionally, allegations in this Paragraph not directed at

YPF do not require a response, and to the extent a response is required, YPF states that it is




                                                 9
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 10 of 21



without knowledge or information sufficient to form a belief as to the truth of the allegations

directed at other parties.


    33.         YPF denies the allegations in Paragraph 33, except admits that the price of YPF’s

ADRs fluctuated in 2012 and respectfully refers the Court to YPF’s price data for a full and

complete reading of such price fluctuations. YPF further admits that Moody’s downgraded YPF

in April 2012, and that Argentina formally announced the nationalization of YPF on April 16,

2012. YPF respectfully refers the Court to the cited Página 12 article for a full and complete

reading of its content.


    34.         YPF denies the allegations in Paragraph 34, except admits that YPF’s share prices

fluctuated in 2012 and respectfully refers the Court to YPF’s price data for a full and complete

reading of such price fluctuations.         To the extent Paragraph 34 states conclusions or

characterizations of law, no response is required. To the extent a response is required, YPF

denies the allegations in Paragraph 34. Additionally, allegations in this Paragraph not directed at

YPF do not require a response, and to the extent a response is required, YPF states that it is

without knowledge or information sufficient to form a belief as to the truth of the allegations

directed at other parties.


    35.         YPF denies the allegations in Paragraph 35, except admits that on April 16, 2012,

Argentina announced that it would expropriate a 51% interest in YPF. YPF respectfully refers to

Expropriation Law 26,741 and Decree 530/12 for a full and complete reading of their content.

YPF further admits that Decree 530/12 appointed Julio Miguel de Vido as the Intervenor of YPF.

To the extent Paragraph 35 states conclusions or characterizations of law, no response is

required. To the extent a response is required, YPF denies the allegations in Paragraph 35.

Additionally, allegations in this Paragraph not directed at YPF do not require a response, and to

the extent a response is required, YPF states that it is without knowledge or information

sufficient to form a belief as to the truth of the allegations directed at other parties.


    36.         YPF denies the allegations in Paragraph 36, except admits that in 2012 the

Argentine government expropriated 51% of YPF’s Class D shares and subsequently replaced and

removed YPF’s management and board. YPF further admits that Decree 530/12 appointed Julio

Miguel de Vido as the Intervenor of YPF. YPF respectfully refers the Court to Executive Decree

530/12 for a full and complete reading of its content.           To the extent Paragraph 36 states

                                                   10
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 11 of 21



conclusions or characterizations of law, no response is required. To the extent a response is

required, YPF denies the allegations in Paragraph 36. Additionally, allegations in this Paragraph

not directed at YPF do not require a response, and to the extent a response is required, YPF states

that it is without knowledge or information sufficient to form a belief as to the truth of the

allegations directed at other parties.


    37.         YPF denies the allegations in Paragraph 37, except admits that the NYSE

suspended trading of YPF’s ADRs on April 17, 2012, and trading resumed on April 18, 2012.

YPF further admits that its share prices fluctuated in 2012 and respectfully refers the Court to

YPF’s price data for a full and complete reading of such price fluctuations. To the extent

Paragraph 37 states conclusions or characterizations of law, no response is required.


    38.         YPF denies the allegations in Paragraph 38, except admits that Executive Decree

532/2012 appointed Axel Kicillof to the position of Subintervenor of YPF S.A. YPF respectfully

refers the Court to the April 17, 2012 Kicillof statement to the Argentine Congress for a full and

complete reading of its content.           To the extent Paragraph 38 states conclusions or

characterizations of law, no response is required.


    39.         YPF denies the allegations in Paragraph 39, except admits that the Intervenor,

pursuant to the powers conferred on him by Executive Decree 530/12, postponed YPF’s

Ordinary General Shareholders’ Meeting that was originally called for April 25, 2012. YPF

further admits that it made a dividend payment in November 2012. To the extent Paragraph 39

states conclusions or characterizations of law, no response is required. To the extent a response

is required, YPF denies the allegations in Paragraph 39.         Additionally, allegations in this

Paragraph not directed at YPF do not require a response, and to the extent a response is required,

YPF states that it is without knowledge or information sufficient to form a belief as to the truth

of the allegations directed at other parties.


    40.         YPF denies the allegations in Paragraph 40, except respectfully refers the Court to

Expropriation Law 26,741 and Law 21,499 for a full and complete reading of their content. YPF

further respectfully refers the Court to the April 17, 2012 Kicillof statement to the Argentine

Congress for a full and complete reading of its content. To the extent Paragraph 40 states

conclusions or characterizations of law, no response is required. To the extent a response is

required, YPF denies the allegations in Paragraph 40. Additionally, allegations in this Paragraph

                                                 11
           Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 12 of 21



not directed at YPF do not require a response, and to the extent a response is required, YPF states

that it is without knowledge or information sufficient to form a belief as to the truth of the

allegations directed at other parties.


    41.         Because Paragraph 41 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF denies the allegations in Paragraph 41 of

the Complaint, except respectfully refers the Court to YPF’s bylaws and U.S. IPO Prospectus for

a full and complete reading of their content.


    42.         Because Paragraph 42 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF denies the allegations set forth in

Paragraph 42.


    43.         YPF denies the allegations in Paragraph 43, except admits that Argentina acquired

control of YPF in 2012 and that YPF’s share price has fluctuated in 2012. YPF respectfully

refers the Court to YPF’s price data for a full and complete reading of such price fluctuations.

To the extent Paragraph 43 states conclusions or characterizations of law, no response is

required. To the extent a response is required, YPF denies the allegations in Paragraph 43.


    44.         Because Paragraph 44 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF denies the allegations in Paragraph 44,

except respectfully refers the Court to YPF’s bylaws for a full and complete reading of their

content.


    45.         YPF denies the allegations of unlawful conduct by YPF in Paragraph 45. YPF

further states that it is without knowledge or information sufficient to form a belief as to the truth

of the allegations directed at other parties, except admits that Petersen ceased to be a YPF

shareholder in 2012. To the extent Paragraph 45 states conclusions or characterizations of law,

no response is required. To the extent a response is required, YPF denies the allegations in

Paragraph 45.


    46.         YPF denies the allegations of breach by YPF in numbered Paragraph 46 of the

Complaint. YPF further states that it is without knowledge or information sufficient to form a

belief as to the truth of the allegations directed at other parties, except admits that Petersen filed

for bankruptcy in Spain and respectfully refers the Court to those bankruptcy filings for a full

                                                 12
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 13 of 21



and complete reading of their content. YPF respectfully refers the Court to the liquidation plan

for a full and complete reading of its content. To the extent Paragraph 46 states conclusions or

characterizations of law, no response is required. To the extent a response is required, YPF

denies the allegations in Paragraph 46.


    47.        YPF states that it is without knowledge or information sufficient to form a belief

as to the truth of the allegations directed at other parties and denies the allegations of misconduct

by YPF in numbered Paragraph 47 of the Complaint.              To the extent Paragraph 47 states

conclusions or characterizations of law, no response is required. To the extent a response is

required, YPF denies the allegations in Paragraph 47.


    48.        YPF denies the allegations in Paragraph 48, except admits that Repsol and Texas

Yale Corp. filed a class action complaint against Argentina in 2012 and respectfully refers the

Court to the complaint in that suit for a full and complete reading of its content. YPF further

admits that Repsol and Argentina entered into a settlement agreement in 2014 and that pursuant

to the terms of that agreement, Repsol agreed to discontinue Repsol YPF, S.A. v. Republic of

Argentina, No. 12-CV-3877 (TPG) (S.D.N.Y. 2012) with prejudice. To the extent Paragraph 48

states conclusions or characterizations of law, no response is required.


    49.        Because Paragraph 49 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF denies the allegations in Paragraph 49.


    50.        YPF repeats and incorporates herein the responses to numbered paragraphs 1

through 49 above.


    51.        YPF denies the allegations in numbered Paragraph 51 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent numbered Paragraph 51 states conclusions or characterizations of law, no response is

required. To the extent a response is required, YPF denies the allegations in Paragraph 51.


    52.        Because numbered Paragraph 52 of the Complaint states conclusions or

characterizations of law, no response is required. To the extent numbered Paragraph 52 requires

a response, YPF denies the allegations, except admits that Argentina is a YPF shareholder. YPF

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content.



                                                 13
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 14 of 21



    53.        Because Paragraph 53 of the Complaint states conclusions or characterizations of

law, no response is required. To the extent a response is required, YPF denies the allegations in

Paragraph 53, except respectfully refers the Court to YPF’s bylaws for a full and complete

reading of their content.


    54.        Because Paragraph 54 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF denies the allegations in Paragraph 54.


    55.        YPF repeats and incorporates herein the responses to numbered paragraphs 1

through 54 above.


    56.        YPF denies the allegations in numbered Paragraph 56 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent it states conclusions or characterizations of law, no response is required. To the extent

a response is required, YPF denies the allegations in Paragraph 56.


    57.        Because numbered Paragraph 57 of the Complaint states conclusions or

characterizations of law, no response is required. To the extent numbered Paragraph 57 requires

a response, YPF denies the allegations, except admits that Argentina is a YPF shareholder. YPF

respectfully refers the Court to its bylaws for a full and complete reading of their content.


    58.        Because Paragraph 58 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF denies the allegations in Paragraph 58.


    59.        Because Paragraph 59 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF denies the allegations in Paragraph 59.


    60.        YPF repeats and incorporates herein the responses to numbered paragraphs 1

through 59 above.


    61.        Because numbered Paragraph 61 of the Complaint states conclusions or

characterizations of law, no response is required.       To the extent Paragraph 61 requires a

response, YPF denies the allegations in numbered Paragraph 61 of the Complaint.




                                                 14
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 15 of 21



    62.         Because Paragraph 62 of the Complaint states conclusions or characterizations of

law, no response is required. To the extent a response is required, YPF denies the allegations in

Paragraph 62.


    63.         Because Paragraph 63 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF denies the allegations in Paragraph 63.


    64.         YPF repeats and incorporates herein the responses to numbered paragraphs 1

through 63 above.


    65.         YPF denies the allegations in numbered Paragraph 65 of the Complaint, except

respectfully refers the Court to YPF’s bylaws and IPO Prospectus for a full and complete reading

of their content. To the extent Paragraph 65 states conclusions or characterizations of law, no

response is required.    To the extent a response is required, YPF denies the allegations in

Paragraph 65. Moreover, allegations in this Paragraph not directed at YPF do not require an

response, and to the extent a response is required, YPF states that it is without knowledge or

information sufficient to form a belief as to the truth of the allegations directed at other parties.

YPF further states that no response is required to allegations related to claims dismissed pursuant

to the Order.


    66.         Because the allegations in Paragraph 66 are not directed at YPF, they do not

require a response, and to the extent a response is required, YPF states that it is without

knowledge or information sufficient to form a belief as to the truth of the allegations directed at

other parties. Furthermore, to the extent Paragraph 66 states conclusions or characterizations of

law, no response is required. To the extent a response is required, YPF denies the allegations in

Paragraph 66. YPF further states that no response is required to allegations related to claims

dismissed pursuant to the Order.


    67.         Because Paragraph 67 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF states that it is without knowledge or

information sufficient to form a belief as to the truth of the allegations directed at other parties.

YPF further states that no response is required to allegations related to claims dismissed pursuant

to the Order.




                                                 15
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 16 of 21



    68.        YPF repeats and incorporates herein the responses to numbered paragraphs 1

through 67 above.


    69.        YPF denies the allegations in numbered Paragraph 69 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent Paragraph 69 states conclusions or characterizations of law, no response is required.


    70.        Because numbered Paragraph 70 of the Complaint states conclusions or

characterizations of law, no response is required.      To the extent Paragraph 70 requires a

response, YPF denies the allegations, except respectfully refers the Court to YPF’s bylaws for a

full and complete reading of their content.


    71.        YPF denies the allegations in numbered paragraph 71 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent Paragraph 71 states conclusions or characterizations of law, no response is required.

To the extent a response is required, YPF denies the allegations in Paragraph 71.


    72.        Because Paragraph 72 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF denies the allegations in Paragraph 72.


    73.        YPF repeats and incorporates herein the responses to numbered paragraphs 1

through 72 above.


    74.        YPF denies the allegations in numbered Paragraph 74 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent Paragraph 74 states conclusions or characterizations of law, no response is required.

To the extent a response is required, YPF denies the allegations in Paragraph 74.


    75.        Because numbered Paragraph 75 of the Complaint states conclusions or

characterizations of law, no response is required. To the extent numbered Paragraph 75 requires

a response, YPF denies the allegations, except respectfully refers the Court to YPF’s bylaws for

a full and complete reading of their content.


    76.        YPF denies the allegations in numbered Paragraph 76 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To



                                                16
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 17 of 21



the extent Paragraph 76 states conclusions or characterizations of law, no response is required.

To the extent a response is required, YPF denies the allegations in Paragraph 76.


    77.        Because Paragraph 77 states conclusions or characterizations of law, no response

is required. To the extent a response is required, YPF states that it is without knowledge or

information sufficient to form a belief as to the truth of the allegations directed at other parties.


    78.        YPF repeats and incorporates herein the responses to numbered paragraphs 1

through 77 above.


    79.        Because numbered Paragraph 79 of the Complaint states conclusions or

characterizations of law, no response is required.         To the extent Paragraph 79 requires a

response, YPF denies the allegations, except respectfully refers the Court to YPF’s bylaws for a

full and complete reading of their content. YPF states that no response is required to allegations

related to claims dismissed pursuant to the Order.


    80.        YPF denies the allegations in numbered Paragraph 80 of the Complaint, except

respectfully refers the Court to YPF’s bylaws for a full and complete reading of their content. To

the extent Paragraph 80 states conclusions or characterizations of law, no response is required.

To the extent a response is required, YPF denies the allegations in Paragraph 80. YPF states that

allegations in this Paragraph not directed at YPF do not require a response, and to the extent a

response is required, YPF states that it is without knowledge or information sufficient to form a

belief as to the truth of the allegations directed at other parties. YPF further states that no

response is required to allegations related to claims dismissed pursuant to the Order.


    81.        YPF denies the allegations in numbered Paragraph 81 of the Complaint. To the

extent it states conclusions or characterizations of law, no response is required. To the extent a

response is required, YPF denies the allegations in Paragraph 81. YPF further states that no

response is required to allegations related to claims dismissed pursuant to the Order.


    82.        YPF repeats and incorporates herein the responses to numbered paragraphs 1

through 81 above.


    83.        YPF denies the allegations in numbered Paragraph 83 of the Complaint, except

respectfully refers the Court to YPF’s bylaws and U.S. IPO Prospectus for a full and complete


                                                  17
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 18 of 21



reading of their content.    YPF also admits that it has filed its bylaws with the SEC and

respectfully refers the Court to YPF’s SEC filings for a full and complete reading of those

documents. To the extent Paragraph 83 states conclusions or characterizations of law, no

response is required.    To the extent a response is required, YPF denies the allegations in

Paragraph 83. YPF further states that no response is required to allegations related to claims

dismissed pursuant to the Order.


    84.        YPF denies the allegations in numbered Paragraph 84 of the Complaint. To the

extent it states conclusions or characterizations of law, no response is required. To the extent a

response is required, YPF denies the allegations in Paragraph 84. YPF further states that no

response is required to allegations related to claims dismissed pursuant to the Order.


    85.        YPF denies the allegations in numbered Paragraph 85 of the Complaint. To the

extent it states conclusions or characterizations of law, no response is required. To the extent a

response is required, YPF denies the allegations in Paragraph 85. YPF further states that no

response is required to allegations related to claims dismissed pursuant to the Order.


                          AFFIRMATIVE AND OTHER DEFENSES


               Defendant YPF asserts the following affirmative and other defenses. In asserting

these defenses, YPF does not assume the burden of proof with respect to any issues as to which

applicable law places the burden of proof upon Plaintiff.

                                        FIRST DEFENSE

               The Complaint, and each and every claim stated therein, fails to state a claim

upon which relief can be granted.

                                       SECOND DEFENSE

               Plaintiffs’ claims are non-justiciable under the Act of State doctrine and therefore

are barred.

                                        THIRD DEFENSE

               Plaintiffs’ claims are barred by the Foreign Sovereign Immunities Act of 1976, 28

U.S.C. §§ 1330, 1602-1611.

                                      FOURTH DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of

repose and/or statutes of limitation, including, but not limited to, the three-month statute of

                                                 18
          Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 19 of 21



limitations governing decisions made at shareholders’ meetings pursuant to Argentine corporate

law, or are otherwise barred by the doctrine of laches.

                                          FIFTH DEFENSE

               Plaintiffs, some or each of them, lack standing to pursue any of the claims in the

Complaint because, among other reasons, as a result of defaulting on their loan agreements with

Repsol and financial institutions, Plaintiffs did not have legal title or any rights to the YPF shares

at the time of the alleged breach and therefore did not suffer any injury-in-fact.

                                          SIXTH DEFENSE

               Plaintiffs’ claims of nonperformance by YPF are barred, in whole or in part,

because any alleged nonperformance is excused by the doctrine of impossibility and/or force

majeure.

                                      SEVENTH DEFENSE

               Plaintiffs’ claims are barred, or the damages they seek are not recoverable, in

whole or in part, pursuant to the doctrine of assumption of risk because Plaintiffs knew or should

have known the risks associated with their ownership of YPF shares, as well as the possibility

that Argentina may exercise its sovereign rights of expropriation.

                                       EIGHTH DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, because the damages or losses

Plaintiffs sustained, if any, were caused by the actions or inactions of parties other than YPF. To

the extent Plaintiffs did suffer damages or losses, these damages or losses are attributable to

intervening or superseding cause, including, but not limited to, sovereign acts that include the

expropriation law, intervention decrees and the subsequent acts of the Intervenor and Argentine

National Securities Exchange Commission pursuant to those public laws, and are not recoverable

in connection with the claims asserted.

                                        NINTH DEFENSE

               Plaintiffs failed to minimize or eliminate their claimed damages by choosing to

forgo a complete indemnity to which they were entitled by virtue of a shareholder agreement

with Repsol. Thus, to the extent that Plaintiffs have failed to act reasonably to mitigate,

minimize or avoid any alleged damages, any recovery must be reduced in whole or in part.

                                        TENTH DEFENSE

               Plaintiffs’ claims are barred, in whole or in part, by equitable estoppel and/or

waiver.

                                                 19
        Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 20 of 21



                                      ELEVENTH DEFENSE

                 The Executive Communication accompanying the proposed Expropriation Law

noted simultaneous decreases in YPF’s production and reserves, which caused Argentina to

experience a negative energy trade balance. It also noted declines in YPF’s hydrocarbon supply

and the number of exploratory wells drilled by YPF. As controlling shareholders of YPF due to

their agreement with Repsol, Plaintiffs contributed to these circumstances, which led to the

enactment of the Expropriation Law and its consequences, about which they now complain.

Therefore, Plaintiffs engaged in inequitable conduct and are bringing their claims in bad faith.

Plaintiffs’ claims are thus barred, in whole or in part, by the doctrine of unclean hands.

                                       TWELFTH DEFENSE

                 Plaintiffs’ claims are barred, in whole or in part, by the terms, disclaimers, and

disclosures contained in the Prospectus including, but not limited to, the binding forum selection

clause requiring them to litigate this case in Argentina.

                                     THIRTEENTH DEFENSE

                 As reported in the Argentine press over many years, on information and belief,

the Eskenazi family financed their purchase of YPF shares through fraud and public corruption.

As a result, Plaintiffs initially acquired the shares at issue by way of a contract that was

knowingly formed as a result of fraud. Thus, under Argentine law, the contract is void ab initio

and/or Plaintiffs are barred from receiving any benefits associated with ownership of the YPF

shares at issue. For this and other reasons, Plaintiffs’ claims are barred, in whole or in part, by

Argentine law.

                                    FOURTEENTH DEFENSE

                 The proper forum for this suit is Argentina, therefore, this action should be

dismissed pursuant to the doctrine of forum non conveniens.


                                      FIFTEENTH DEFENSE

                 Plaintiffs are precluded from suing Argentina in this Court because under

controlling Argentine law, disputes arising out of the bylaws of an Argentine corporation must

be brought in the jurisdiction where the corporation maintains its registered office. YPF is

incorporated and has its registered office in the City of Buenos Aires, Argentina. Argentine law

provides for exclusive jurisdiction over intra-corporate disputes in the place of the company’s




                                                  20
         Case 1:15-cv-02739-LAP Document 99 Filed 07/08/19 Page 21 of 21



registered office. As a result, the City of Buenos Aires is the exclusive forum for the disputes at

issue here.


                                    SIXTEENTH DEFENSE

               YPF hereby adopts and incorporates by reference any and all other defenses

asserted or to be asserted by any other defendant to the extent YPF may share in such defense.

                                  SEVENTEENTH DEFENSE

               YPF reserves the right to raise any additional defenses not asserted herein of

which it becomes aware through discovery or other investigation.

                                    PRAYER FOR RELIEF

               WHEREFORE, YPF respectfully requests that the Court (1) dismiss Plaintiffs’

claims against YPF in their entirety and with prejudice; (2) award YPF the costs, disbursements

and attorneys’ fees incurred by them in defending this action, to the extent authorized by law;

and (3) grant such other and further relief as it may deem just and proper.



Dated:         July 8, 2019



                                              /s/ Michael A. Paskin
                                               Michael A. Paskin
                                               Damaris Hernández
                                               CRAVATH, SWAINE & MOORE LLP
                                                  Worldwide Plaza, 825 Eighth Avenue
                                                  New York, New York 10019
                                                  Phone: (212) 474-1000
                                                  Fax: (212) 474-3700
                                                  mpaskin@cravath.com
                                                  dhernandez@cravath.com

                                              Attorneys for YPF S.A.




                                                21
